DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) or 102 (a)(2) as being anticipated by Yakopcic US 20190138894.
 	1. An integrated circuit, comprising: a crossbar array (400) of first memristors (410a-n, see e.g. 0038, and claim 7) having wordlines and bitlines (crossbar rows and crossbar columns of crossbar array), the first memristors configured to convert voltages applied on the wordlines into currents in the bitlines [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082]; second memristors connected to the bitlines respectively (see Mg in Fig 5), the second memristors configured to control spiking in the currents in the bitlines (configured by being connected in series therewith), wherein the second memristors have thresholds respectively (inherent in a memristor), and wherein each respective memristor in the second memristors reduces a resistance of the respective memristor to cause spiking in a current flowing through the respective memristor when the current reaches a threshold of the respective memristor (when a threshold of a memristor Mg is reached, current will flow therethrough due to the low resistance state of the memristor, see e.g. “activation function and/or a thresholding function” in 0093); and current level detectors (520, 530) connected to the second memristors and configured to determine whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors and generate output spikes of spiking neurons based on determining whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093).
 	2. The integrated circuit of claim 1, wherein digital data representing the output spikes is generated without using an analog-to-digital converter to measure currents in the bitlines (see Fig 5 where no AD converter is used).  
 	3. The integrated circuit of claim 2, wherein the thresholds of the second memristors are programmed according to activation level thresholds of spiking neurons (see “neuromorphic circuit” and “neuron function such as an activation function and/or a thresholding function” in 0093).  
 	4. The integrated circuit of claim 3, wherein resistances of the first memristors are programmed according to spiking neurons (see “neuromorphic circuit” in 0093).  
 	5. The integrated circuit of claim 4, wherein each of the first memristors is connected between a respective wordline in the wordlines and a respective bitline in the bitlines to convert a voltage on the respective wordline into a portion of a current flowing through the respective bitline [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082].    
 	6. The integrated circuit of claim 4, further comprising: a spike encoder configured to generate input spikes from input data and apply the voltages on the wordlines of the crossbar array according to the input spikes [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082].  
 	8. A method, comprising: converting, by a crossbar array (400) of first memristors (410a-n, see e.g. 0038, and claim 7), a plurality of voltages applied on wordlines (crossbar rows of crossbar array) of the crossbar array into currents in bitlines (crossbar columns of crossbar array) of the crossbar array [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082]; controlling, by second memristors connected to the bitlines respectively (see Mg in Fig 5), spiking in the currents in the bitlines [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082], wherein the second memristors have thresholds respectively (inherent in a memristor), and wherein each respective memristor in the second memristors reduces a resistance of the respective memristor to cause spiking in a current flowing through the respective memristor when the current reaches a threshold of the respective memristor (when a threshold of a memristor Mg is reached, current will flow therethrough due to the low resistance state of the memristor, see e.g. “neuron function such as an activation function and/or a thresholding function” in 0093); determining, by current level detectors connected to the second memristors, whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093); and generating output spikes of spiking neurons based on the determining of whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093).  
 	9. The method of claim 8, wherein digital data representing the output spikes is -- 18 --Patent ApplicationAttorney Docket No. 120426-171700/US generated without using an analog-to-digital converter to measure currents in the bitlines (see Fig 5 where no AD converter is used).  
 	10. The method of claim 9, further comprising: programming the thresholds of the second memristors according to activation level thresholds of spiking neurons (see “neuromorphic circuit” and “neuron function such as an activation function and/or a thresholding function” in 0093).    
 	11. The method of claim 10, further comprising: programming resistances of the first memristors according to spiking neurons (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093).    
 	12. The method of claim 11, wherein each respective bitline in the bitlines of the crossbar array sums currents generated by a subset of the first memristors coupled between the respective bitline and the wordlines of the crossbar array (see e.g. Fig 5).  
 	13. The method of claim 11, further comprising: generating input spikes from input data [see input voltages throughout including the abstract and 0034, and 440(a-n) & 460(a-n) in 0057]; and applying the voltages on the wordlines of the crossbar array according to the input spikes [see e.g. 440(a-n) & 460(a-n) in 0057].  
 	
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic US 20190138894 in view of Liu US 20210326687 [or alternatively Dao WO 2020133463 A1 (with reference to the US publication US 20210326687)].  
	Yakopcic discloses:
 	Regarding claims 7 and 14, Yakopcic does not disclose:
 	Claim 7: a route logic coupled to a digital communication network and configured to receive input spike data and provide the digital data representing the output spikes.  
 	Claim 14:  wherein the crossbar array is a first crossbar array; and the method further comprises: transmitting the digital data representing the output spikes as input to a second crossbar array of third memristors.  
 	Liu discloses:
 	Claim 7: a route logic coupled to a digital communication network and configured to receive input spike data and provide the digital data representing the output spikes (input data and output data in Fig 10, 0008, routers 120 in 0046-0047, and input data and output data in Fig 8 and “The P computing units are configured to perform computing on first input data based on N configured first weights to obtain first output data after receiving the first input data. The Q computing units are configured to perform computing on second input data based on M configured second weights to obtain second output data after receiving the second input data. The second input data includes the first output data. ”in the abstract).
 	Claim 14: wherein the crossbar array is a first crossbar array; and the method further comprises: transmitting the digital data representing the output spikes as input to a second crossbar array of third memristors (input data and output data in Fig 10, 0008, routers 120 in 0046-0047, and input data and output data in Fig 8 and “The P computing units are configured to perform computing on first input data based on N configured first weights to obtain first output data after receiving the first input data. The Q computing units are configured to perform computing on second input data based on M configured second weights to obtain second output data after receiving the second input data. The second input data includes the first output data. ”in the abstract).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize routers to route outputs of crossbar arrays to other memristor crossbar arrays, as taught by Liu, in the system of Yakopcic to gain the benefit of “to improve a data processing rate in a neural network” as taught by Liu in 0005.   

 	Yakopcic discloses:
 	15. A device, comprising: an integrated circuit die (see Fig5); a plurality of wordlines (rows of crossbar array); a plurality of bitlines (columns of crossbar array); first memristors (410a-n, see e.g. 0038, and claim 7), each coupled between a respective wordline in the plurality of wordlines and a respective bitline in the plurality of bitlines to convert a voltage applied on the respective wordline into -- 19 --Patent ApplicationAttorney Docket No. 120426-171700/US a portion of a current collected in the respective bitline bitlines [see “Currents may then be generated as each input voltage 440(a-n) is applied to each resistance value associated with each resistive memory 440(a-n) as adjusted by the controller 405. ” in 0082]; second memristors connected to the bitlines respectively (see Mg in Fig 5), the second memristors configured to control spiking in the currents in the bitlines (configured by being connected in series therewith), wherein the second memristors have thresholds respectively (inherent in a memristor), and wherein each respective memristor in the second memristors reduces a resistance of the respective memristor to cause spiking in a current flowing through the respective memristor when the current reaches a threshold of the respective memristor (when a threshold of a memristor Mg is reached, current will flow therethrough due to the low resistance state of the memristor, see e.g. “neuron function such as an activation function and/or a thresholding function” in 0093); current level detectors (520, 530) connected to the second memristors respectively and configured to determine whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors and generate output spikes of spiking neurons based on determining whether the currents in the bitlines have levels corresponding to reaching thresholds of the second memristors (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093).
 	Yakopcic does not disclose a digital communication network configured on the integrated circuit die; a plurality of tiles configured on the integrated circuit die, each of the tiles comprises: ; and route logic coupled to the digital communication network to receive input data specifying voltages to be applied one the wordlines and to provide output data representing the output spikes.  
  	Liu discloses an integrated circuit die (see 110 and/or 115 in Fig 1A); a digital communication network configured on the integrated circuit die; a plurality of tiles configured on the integrated circuit die (see R, 120, 122 in Fig 1A), each of the tiles comprises: ; and route logic coupled to the digital communication network to receive input data specifying voltages to be applied one the wordlines and to provide output data representing the output spikes (see input data and output data in Fig 10, 0008, routers 120 in 0046-0047, and input data and output data in Fig 8 and “The P computing units are configured to perform computing on first input data based on N configured first weights to obtain first output data after receiving the first input data. The Q computing units are configured to perform computing on second input data based on M configured second weights to obtain second output data after receiving the second input data. The second input data includes the first output data. ”in the abstract).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize routers to route outputs of crossbar arrays to other memristor crossbar arrays, as taught by Liu, in the system of Yakopcic to gain the benefit of “to improve a data processing rate in a neural network” as taught by Liu in 0005.   
 	Yakopcic as modified above discloses (all references made to Yakopcic unless specifically noted otherwise):
 	16. The integrated circuit of claim 15, wherein each of the tiles contains no analog-to- digital converter configured to measure currents in the bitlines (see Fig 5 where no AD converter is used).    
 	17. The integrated circuit of claim 16, wherein the thresholds of the second memristors are programmed according to activation level thresholds of spiking neurons (see e.g. “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between “0” and “1” and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” in 0093); and resistances of the first memristors are programmed according to spiking neurons (see “neuromorphic circuit” in 0093). 
 	18. The integrated circuit of claim 17, wherein the output data identifies a plurality of spike trains, each of the spike trains identifying presence or absence of a spike in a bitline at a plurality of time instances (see “0” and “1” outputs in 0055 of Yakopcic wherein the neuromorphic circuit is used over time to produce output/spike trains).  
 	19. The integrated circuit of claim 17, further comprising: a spike encoder configured to generate spike trains from input data, wherein-- 20 --Patent ApplicationAttorney Docket No. 120426-171700/US each of the spike trains identifies presence or absence of a spike at a plurality of time instances (see computing engines throughout Liu wherein applicant has provided no details of the claimed spike encoder, see also “0” and “1” outputs in 0055 of Yakopcic wherein the neuromorphic circuit is used over time to produce output/spike trains).  
 	20. The integrated circuit of claim 17, further comprising: a router (120 of Liu) configured on the integrated circuit die to route spike trains among the tiles over the digital communication network (see Liu including input data and output data in Fig 10, 0008, routers 120 in 0046-0047, and input data and output data in Fig 8 and “The P computing units are configured to perform computing on first input data based on N configured first weights to obtain first output data after receiving the first input data. The Q computing units are configured to perform computing on second input data based on M configured second weights to obtain second output data after receiving the second input data. The second input data includes the first output data” in the abstract, wherein the circuit is used over time to produce output/spike trains).  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746